DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,839,588 to Rudy (hereinafter "Rudy") in view of published US Patent Application 2013/0123775 to Grunewald et al. (hereinafter "Grunewald").
Regarding claims 1 and 5, Rudy discloses a catheter (12; Fig. 1a) with a housing (the catheter tube) extending from a proximal end (at 20; Fig. 1a) to a distal end (generally at 30) configured for insertion into a heart chamber target region of a subject heart (H; Figs. 1b and 8; see also col. 4 at lines 25-26). The housing has an inner wall (the electrode wires are located in at 

Regarding claim 2, the electrodes are evenly spaced (see Rudy; col. 10 at lines 1-14) and terminate by extending around the wall of the housing (the electrodes are on the housing surface; at the outside wall). Regarding claims 3-4, the electrodes are located to provide a full circumferential volume (Rudy; col. 7 at lines 45-53, Fig. 7, 8, 12, 13, 16-18, 20, etc.). Regarding claim 6, the catheter includes at least 8 electrodes (Rudy; Figs. 1b-4e). These electrodes are independent, meaning they can be used as active electrodes, sensing electrodes, or ground electrodes, without modification (depending on the connections and functions of the other portions of the system, aside from the catheter; see also the discussion of applied pacing signals at col. 11-14 of Rudy). There are at least four electrodes, which can be designated as a plurality (two) of sensing electrode and a plurality (two more, for a total of four) of active electrodes. The active electrodes can be centrally located to (surrounded by) the sensing electrodes.
Claims 7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy in view Grunewald, and further in view of published US Patent Application 2014/0378805 to Ashton (hereinafter "Ashton").
Regarding claims 10-12 and 14-17, Rudy discloses the recited features as discussed above with respect to claim 1. Rudy suggests using the system to plan for ablation procedures (see generally col. 11-14; see also col. 1 at lines 30-39). Rudy requires a ground, but the reference fails to explicitly teach that the sensing electrodes share a common electrical ground, that the common ground is at the housing, or that the active electrode has a separate (external) ground. Rudy also fails to disclose a particular space between the electrodes for fluid, or the distal housing having fluid inlet or outlet openings through the housing wall. 
Ashton discloses a catheter for ECG sensing and ablation (abstract) with one common ground at the housing (conductive fluid in the housing; see para. [0010] and [0057]) for sensing electrodes (74) and another remote/external ground (184; para. [0081], Fig. 5) for an active electrode (ablation electrode 76). The conductive fluid exits through a plurality of outlet openings (50; para. [0057]) between the electrodes, where the openings extend through the catheter housing side wall at the distal end (Fig. 1). Ashton teaches that the common housing ground (conductive fluid) is useful for grounding the sensing electrodes during sensing. Ashton also teaches that the same fluid is useful for irrigating and cooling the device during ablation (para. [0006], [0057], [0068]). Finally, Ashton teaches that a separate ground for use during ablation allows one catheter to map the heart (see para. [0070] discussing reduction of sensing noise), correctly locate the electrode and catheter, and ablate target tissue to treat the patient (para. [0051]-[0053]). Given these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Rudy device to include an irrigating 
Regarding claims 13 and 7, Rudy and Ashton disclose the recited features as discussed above with respect to claim 1. Rudy further teaches that the electrodes have sufficiently high conductance to operate at least as sensing electrodes and as stimulating/pacing electrodes, as discussed above. In particular, Rudy further discloses using an activation signal to supply a conduction input to an active electrode before receiving the electrical signal data from the heart via the sensing electrodes (col. 11 at line 35 through col. 14 discusses applying a pacing signal to the tissue before recording the signals). Ashton discloses similar sensing, stimulating, and ablating electrodes. To the extent that Rudy does not further teach that the active (pacing) electrode is a high conductance pole electrode (a sufficiently conductive dot, terminal, or node), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the active electrode a high conductance pole electrode, for the predictable result of safely stimulating/pacing the cardiac tissue as taught by Rudy.
Further regarding claim 7, Rudy teaches connecting the electrodes to a power supply that generates a signal, as discussed above. The reference does not appear to explicitly teach that the signal is a time-fixed or time-varying potential, or that the resulting configuration is monopolar or multi-polar. However, any signal at all is either fixed or varying in time (there are no other options) and any electrode arrangement is either monopolar or multipolar (again, there are no other options). Therefore, any generated signal must inherently meet at least one of each pair of recited options, even if not explicitly disclosed to do so.
Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy in view of published US Patent Application 2014/0200429 to Spector, et al. (hereinafter "Spector"). 
Regarding claims 18 and 22, Rudy/Grunewald teaches the recited features as discussed above with respect to claim 1. Rudy further discloses using an activation signal to supply a conduction input to an active electrode to the portion of the target region before receiving the electrical signal data from the heart via the sensing electrodes. The added signal is a pacing signal, designed to stabilize the heart activation patterns and, and therefore stabilize the electrical signal data from the sensing electrodes (col. 11 at line 35 through col. 14 discusses applying a pacing signal to the tissue before recording the signals). Rudy further discloses that one or more processors coupled to the plurality of electrodes of the catheter; and one or more non-transitory computer readable memories coupled to the one or more processors, wherein the one or more memories include computer-executable instructions stored therein that, when executed by the one or more processors, cause the one or more processors to, provide an activation signal to the at least one active electrode to supply conduction input to the portion of the target region, receive electrical signal data from the at least some of the plurality of sensing electrodes, identify electrical signal nodes in the received electrical signal data, develop a 3-dimensional map from the electrical signal data, wherein the 3-dimensional map includes an indication of the identified electrical signal nodes, and display the 3-dimensional map (see generally, col. 5 at lines 15-27). 
Rudy/Grunewald does not specify that the signal nodes are identified with a cubic phase map. Spector discloses another system for identifying cardiac electrical signal nodes of rotors and ectopies (circuit cores; see para. [0011]), and further teaches that the nodes are identified with three-dimensional phase maps (para. [0141] and [0160]). Spector teaches that the phase maps are useful for quickly visualizing cardiac electrical activity (para. [0271]). Given this teaching, it 
Further regarding claim 20, Rudy also teaches tracking the rotor (arrhythmia site) over time (col. 10 at lines 15-27). 
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy in view Grunewald, and further in view of US Patent 6,892,091 to Ben-Haim, et al. (cited in an IDS; hereinafter "Ben-Haim"). Rudy/Grunewald teaches the recited features as discussed above with respect to claim 1, including configurations with one active electrode, or with four active electrodes (as noted, Rudy discloses the recited structures that are also capable of performing the recited intended use limitations). Rudy teaches that the electrodes are dot electrodes along the catheter axis (Figs. 1b to 4e) and does not appear to further teach one electrode (as the active electrode) equidistant from a plurality of other (sensing) electrodes, or four electrodes (again, as the active electrode structure) also equidistant from a plurality of other (sensing) electrodes. Ben-Haim discloses another cardiac sensing catheter (abstract) with a similar plurality of electrodes. Ben-Haim also teaches that a plurality of electrodes along the catheter shaft (as in Rudy; see Figs. 3A-3B) are equivalent to spaced electrodes along the axis (25a, Fig. 4). In this case, the tip electrode (24) is on the axis and equidistant to a respective "ring" of four electrodes (25a; see Fig. 4). Given this teaching of equivalence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the array of electrodes in the Rudy device with an equivalent regular arrangement of electrodes, as in Ben Haim, as predictable results would ensue.
Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the Rudy/Grunewald combination fails to teach the invention as claimed because Rudy does not specifically teach active electrodes, Examiner respectfully disagrees. As noted previously, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. Therefore, although Rudy does not specifically teach electrodes for active use, the electrodes taught may be configured for active use. The pacing electrodes in Rudy were noted as an example of active electrodes. The electrodes taught by Rudy are capable of being used in an active configuration and meet the limitations of the claimed invention. Therefore, Examiner maintains that the rejections using the Rudy/Grunewald combination remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794